Case: 10-11171     Document: 00511514950          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-11171
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JESUS SALAS, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:04-CR-72-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Jesus Salas, Jr., presents
arguments that he concedes are foreclosed by United States v. Shabazz, 633 F.3d
342, 345-46 (5th Cir. 2011), which held that the phrase “on any such revocation”
in 18 U.S.C. § 3583(e)(3) does not impose an aggregate limit on imprisonment for
revocation of supervised release but limits only the amount of imprisonment that
may be imposed each time a court revokes a defendant’s supervised release. He
raises the arguments solely to preserve them for further review.                          The

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-11171    Document: 00511514950    Page: 2   Date Filed: 06/21/2011

                                No. 10-11171

Government’s motion for summary affirmance is GRANTED, its alternative
motions to dismiss and for an extension of time to file a brief are DENIED, and
the judgment of the district court is AFFIRMED.




                                      2